COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ABATEMENT ORDER

Appellate case name:        In re Cirrus Aircraft Corporation, Cirrus Design Corporation
                            D/B/A Cirrus Aircraft, and Ballistic Recovery System, Inc.

Appellate case number:      01-19-00996-CV

Trial court case number:    2016-41450

Trial court:                127th District Court of Harris County

       On January 14, 2020, we granted relators’ agreed motion to stay the trial of this
underlying proceeding. On January 21, 2020, relators filed an unopposed motion to abate
the mandamus proceedings to finalize a settlement. We grant the motion and order this
original proceeding abated pending the outcome of the efforts by the parties to the
underlying litigation to finalize the settlement. Therefore, without expressing any opinion
on the merits of relators’ petition, we abate this original proceeding, treat it as a closed
case, and remove it from the Court’s active docket. This Court will consider an appropriate
motion filed by either party to dismiss or reinstate this original proceeding, including a
motion for temporary relief, as appropriate.
        We further direct relators to advise this Court of the status of the settlement
discussion in the underlying litigation every thirty (30) days from the date of this order
until this original proceeding is reinstated or dismissed.


       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: ___February 13, 2020___